UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STEVEN NACHSHEN,

                                Plaintiff(s),

         against
                                                        CIVIL ACTION NO.: 18 Civ. 10996 (PAE) (SLC)
JEM REAL ESTATE CO., LLC et al.,
                                                                ORDER AMENDING STAY
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Plaintiff’s Letter-Motion requesting an amendment to the Stay

of Discovery entered on February 18, 2020. (ECF No. 28). Plaintiff requests that Defendants

provide Plaintiff with document discovery related to their ramp application submitted to the New

York City Landmarks Preservation Commission and the New York City Department of Buildings.

         The requested amendment of the Stay Order is GRANTED. To the extent they have not

already done so, Defendants shall provide Plaintiffs with the requested discovery related to the

ramp application on an ongoing basis while the parties await responses from the city agencies.

Defendants shall make any supplement productions at least five days before the monthly joint

letter submission.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 28.


Dated:             New York, New York
                   February 26, 2020

                                                      SO ORDERED

                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
